This is Allowance for serial number 16/838,881.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted on March 23, 2022 have been approved and entered into the application. 

Specification
The specification amendments submitted on March 23, 2022 have been approved and entered into the application. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, line 8, “the” before “circumference” has been deleted and --a-- has been 
inserted. 
	Claim 1, line 16, “the” before “number of the plurality of arms” has been deleted and –a—has been inserted. 
Claim 4, line 2, “the” before “side” has been deleted and –a—has been inserted. 
Claim 12, line 2, “the” before “corresponding” has been deleted and –a—has been inserted. 
Claim 13, line 12, “the” before “number” has been deleted and –a—has been inserted. 
Claim 20, line 2, “the” before “corresponding” has been deleted and –a—has been inserted. 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose a chair base comprising, a plurality of hoop ribs spaced evenly around the circumference of the hub and supporting an outer wall thereof, each hoop rib extending along a radius aligned with a gap between two adjacent arms; a hoop wall to which the hoop ribs connect and from which the plurality of arms extends; and a plurality of hoop cores comprising voids surrounded by adjacent hoop ribs, a portion of the hoop wall, and a portion of an outer wall of the hub, each hoop core centered with one of the plurality of arms, wherein the chair base consists of a number of hoop cores that is the same as the number of the plurality of arms.
In regards to claim 13, the prior art does not disclose a chair base comprising a plurality of hoop ribs spaced evenly around the circumference of the hub and supporting an outer wall thereof, each hoop rib extending along a radius aligned with a gap between two adjacent arms; and a plurality of hoop cores comprising voids surrounded by adjacent hoop ribs and a portion of an outer wall of the hub, each hoop centered to align radially with one of the plurality of arms such that the chair base has the same number of hoop cores as the number of the plurality of arms.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional chair bases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631